Citation Nr: 0710879	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  96-13 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for skin cancer, claimed as 
due to exposure to radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from April 1945 to July 1946, 
and from September 1961 to August 1962, as well as various 
periods of active duty for training.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In June 1997, the Board issued a decision confirming the 
denial of the claim for service connection for several 
disorders, including skin cancer claimed as due to exposure 
to radiation.  The veteran subsequently appealed the skin 
cancer claim to the United States Court of Appeals for 
Veterans Claims (Court).  

In May 1999, the Court issued a memorandum decision which 
vacated the Board's decision on the skin cancer issue and 
remanded the case to the Board.  The Board remanded the case 
for additional development in June 2000 and again in July 
2003.  The requested action was completed, and the case was 
returned to the Board for further appellate review.  

In January 2006, the Board remanded the case for a revised 
dose estimate from the Defense Threat Reduction Agency 
(DTRA).  The RO requested the information in accordance with 
38 C.F.R. § 3.311 and VBA (Veterans Benefits Administration) 
Fast Letter 04-20.  DTRA provided a more detailed estimate of 
exposure, which was still less than 1 rem (the previous 
estimate).  The Board had asked that, if the revised dose 
estimate was higher than the one previously provided, the 
case should again be referred to the Under Secretary for 
Benefits to obtain an opinion as to whether sound scientific 
and medical evidence supports the conclusion that it is at 
least as likely as not that the veteran's skin cancer 
resulted from exposure to ionizing radiation during active 
service.  Since the revised dose estimate was not higher than 
the previous one, the agency of original jurisdiction did not 
obtain another opinion but adjudicated the claim on the 
record.  This complies fully with the previous remand, so the 
Board will now proceed with its review of the appeal.  


FINDING OF FACT

The preponderance of the probative evidence indicates that 
the veteran's skin cancer is not related to an in-service 
disease or injury, including radiation exposure.  


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2004 and February 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for an increased rating and for 
secondary service connection; information and evidence that 
VA would seek to provide; and information and evidence that 
the veteran was expected to provide.  The veteran was 
instructed at that time to submit any evidence in his 
possession that pertained to his claims.  Although this 
notice was delivered after the initial denial of the claims, 
the AOJ subsequently readjudicated each based on all the 
evidence in December 2006, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision. 

Because the claim for service connection is denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure to notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice required in that decision was 
sent to the veteran in December 2006.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.

Service Connection

The earliest record of skin cancer is found in private 
medical records dated in January 1983.  A lesion was removed 
from the veteran's right temple and found, on pathology 
study, to be an epidermoid carcinoma.  This was also referred 
to as a squamous cell carcinoma.  See Dorland's Illustrated 
Medical Dictionary 266, 267 (28th ed., 1994).  A pathology 
study shows a lesion removed from the right temple, in 
November 1989, was a basal cell carcinoma.  In June 1991, a 
senile keratosis and epidermoid carcinoma were removed from 
the left upper and mid-cheek, respectively.  Biopsy showed a 
lesion removed from the left cheek in March 1994 to be 
actinic keratosis.  Basal cell carcinomas were excised from 
the veteran's left temple, in May 2000, and from two sites on 
his nose, in June 2000.  The private medical records show 
diagnosis and treatment, but do not contain any competent 
medical opinion linking the skin cancers to the veteran's 
active service or to exposure to ionizing radiation during 
service.  

The veteran contends that he developed skin cancer which was 
related to his exposure to radiation during the occupation of 
Japan.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  

First, 

There are certain types of cancer which will be presumptively 
service connected.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  However, skin cancer is not one of them.  

Second, 

Direct service connection can be established for a disorder 
claimed to be a result of exposure to ionizing radiation by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994).  

Malignant tumors may be presumed to have been incurred during 
active military service if manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  In this case, there is no competent evidence of skin 
cancer during or within a year after the veteran completed 
his active service.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See 38 U.S.C.A. § 1110 (West 2002); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303 (2006).  

The service medical records do not document any chronic skin 
disorder or cancer.  Following the veteran's active service, 
many years passed without evidence of skin cancer.  Evidence 
of a prolonged period without medical complaint and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, as 
recently as a March 1976 periodic examination for National 
Guard service, the veteran's skin was normal.  This is a 
medical record made by a trained medical professional and it 
is persuasive evidence that there is no continuity of 
symptomatology that could connect the subsequently diagnosed 
skin cancer to any incident of the veteran's active service.  
38 C.F.R. § 3.303 (2006).  Further, even though private 
records and reports have been obtained, as well as opinions 
from VA, there is no medical opinion which links the skin 
cancers to active service.  

Third, 

38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
list includes skin cancer and any other type of cancer and 
thus covers basal cell carcinoma and squamous cell carcinoma 
claimed by the veteran.  38 C.F.R. § 3.311(b) further states 
that, if the veteran has one of the radiogenic diseases, a 
dose estimate should be obtained and the case will be 
referred to the VA Under Secretary for Benefits for review as 
to whether sound scientific medical evidence supports the 
conclusion that it is at least as likely as not that the 
veteran's disease resulted from radiation exposure during 
service.  

In February 2001, pursuant to 38 C.F.R. § 3.311, the RO wrote 
to the Defense Threat Reduction Agency (DTRA) and requested a 
radiation dose estimate.  The RO provided information 
regarding the veteran, including his assigned units during 
service.  In response, the DTRA wrote, in March 2001, that 
historical records confirmed that the veteran was a member of 
the American occupation forces in Japan following World War 
II.  He reportedly was a passenger on board the SS Cape Bon 
and was present in the Nagasaki area on November 6, 1945.  It 
was further stated that:

A scientific dose reconstruction titled Radiation 
Dose Reconstruction U.S. Occupation Forces in 
Hiroshima and Nagasaki, 1946-1946 (DNA 5512F), 
available at your facility, has determined the 
maximum possible radiation dose that might have 
been received by any individual who was at either 
Hiroshima or Nagasaki for the full duration of the 
American Occupation (September 1945 to June 1946 
for Nagasaki; and September 1945 to March 1946 for 
Hiroshima).  Using all possible "worst case" 
assumptions, the maximum possible dose any 
individual serviceman might have received from 
external radiation, inhalation, and ingestion is 
less that one rem.  This does not mean any 
individual approached that level of exposure.  In 
fact, it is probable that the great majority of 
servicemen assigned to Hiroshima and Nagasaki 
occupation forces received no radiation exposure 
whatsoever, and that the highest dose received by 
anyone was a few tens of millirem.  

The RO subsequently requested an opinion from the VA 
Compensation and Pension service which in turn referred the 
request to the Under Secretary for Health.  In August 2002, 
Susan Mather, M.D., M.P.H., the Chief Public Health and 
Environmental Hazards Officer gave an opinion, based on the 
above referenced dose estimate, regarding the likelihood that 
the veteran's skin cancer was due to radiation exposure in 
service.  The opinion weighed against the claim.  

However, the National Research Council (NRC) published a 
report on May 8, 2003 that found the methods used by the DTRA 
to calculate reconstructed dose estimates required under 38 
C.F.R. §3.311, while generally valid for estimating average 
dose exposure, used methodology to calculate upper-bound 
doses for both external and inhaled exposures which often 
underestimated exposure and was highly uncertain.  As a 
result, a revised dose estimate was obtained.  The veteran 
was notified of the revised estimate.  

The revised estimate considered that the veteran arrived by 
ship at Nagasaki, Japan, on November 6, 1945 and, after 4 
hours, departed for Nagoya, Japan, arriving on November 8, 
1945.  He debarked from the ship on November 11, 1945.  He 
subsequently served at Nagoya and Nishinomiya, Japan.  The 
veteran responded that they were in Nagasaki Bay much longer 
than 4 hours; it had to be several days and nights.  The 
records do agree that the veteran spent several days aboard 
ship after arriving at Japan, but they indicate that it was 
at Nagoya, rather than Nagasaki.  The actual records provide 
a much more probative account than the veteran's recollection 
of a few days at sea, over 60 years ago.  At any rate, the 
revised estimate was based on worst case assumptions, as if 
the veteran had actually landed at Nagasaki and was in the 
most affected areas.  His estimated exposure was as follows:  
total external gamma dose: 0.003 rem; upper bound total 
external gamma dose: 0.009; total skin dose beta plus gamma 
(nose and temple): 0.017 rem; and upper bound total skin dose 
beta plus gamma (nose and temple): 0.051 rem.  

The previous dose estimate had been much higher, less than 
one rem.  Since the new estimate was not higher, one rem or 
more, there is no need for another opinion from the VA Under 
Secretary for Health.  The reasoning of the August 2002 
opinion still applies.  In that opinion, Doctor Mather noted 
the dose estimate of less than 1 rem.  She pointed out that 
skin cancer was usually attributed to high doses of ionizing 
radiation, such as several hundred rads.  Excess numbers of 
basal cell cancers had also been reported in skin which 
received estimated doses of 9 to 12 rads in margins of 
irradiated areas.  An increased risk for basal cell but not 
squamous cell skin cancers had been seen in atomic bomb 
survivors in Japan.  In light of the above, it was the 
doctor's opinion that it was unlikely that the veteran's 
basal and squamous cell (epidermoid) skin cancers could be 
attributed to exposure to ionizing radiation.  The Board 
finds that this opinion by a physician is competent evidence, 
further it considered the veteran's exposure and relevant 
medical studies.  It is well supported and convinces the 
Board that the veteran's skin cancers are not related to 
exposure to ionizing radiation during his active service.  

Conclusion

The veteran argues that there is a reasonable doubt which 
should be resolved in his favor.  A reasonable doubt is 
defined by regulation as one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In this case the 
evidence is not in approximate balance.  The only positive 
evidence is the veteran's brief visit to Nagasaki, when he 
spent the entire time, approximately 4 hours, aboard a ship 
in the harbor.  There is no competent medical evidence to 
connect this episode to the veteran's skin cancer, which was 
first manifested many years after service.  Evidence of this 
episode is out-weighed by the evidence which has been 
developed, including a dose reconstruction that shows even 
the worst case scenario would result in minimal exposure, and 
the medical opinion to the effect that it was unlikely that 
the veteran's basal and squamous cell (epidermoid) skin 
cancers could be attributed to exposure to ionizing 
radiation.  The clear preponderance of competent evidence is 
against the claim.  As the preponderance of the evidence is 
against the veteran's claim for service connection for skin 
cancer, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for skin cancer, claimed as due to 
exposure to radiation, is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


